Citation Nr: 0207893	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  01-09 977	)	DATE
	)
	)


THE ISSUE

Whether a February 9, 1988 decision of the Board of Veterans' 
Appeals (Board) which denied entitlement to service 
connection for a psychiatric disorder should be revised or 
reversed on the grounds of clear and unmistakable error.  


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The moving party in this matter was on active military duty 
from July 1964 to October 1964.  

This matter is before the Board of Veteran's Appeals (the 
Board) on motion alleging clear and unmistakable error (CUE) 
in a February 1988 Board decision which found that the moving 
party was not entitled to service connection for a 
psychiatric disorder.  


FINDINGS OF FACT

1.  On February 9, 1988, the Board denied the moving party's 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  

2.  The Board's decision of February 9, 1988 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.  


CONCLUSION OF LAW

The Board's February 9, 1988 decision does not contain clear 
and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
2001); 38 C.F.R. §§ 20.1400-20.1411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party is seeking revision of a Board decision 
dated February 9, 1988 based on the contention that such 
decision contained CUE.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
motion and render a decision.  

Pertinent Law and Regulations

Board CUE

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West Supp. 2001).  

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to 
that decision. 38 C.F.R. § 20.1400 (2001).  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice, 38 
C.F.R. §§ 20.1400-1411 (2001).  Pursuant to § 20.1404(b), the 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. § 20.1404(b) (2001).  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2001), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is a very specific 
and rare
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed. (1) General. Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  

(e) Change in interpretation. Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (Court).  More specifically, it was observed 
that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking, 63 Fed. Reg. 27534, 
27536 (1998), the sponsor of the bill that became the law 
specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE." 143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) [remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage].  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

Pertinent law and regulations in effect at the time of the 
February 1988 Board decision

Only the law as it existed at the time of the Board's 
decision may be considered.  See 38 C.F.R. § 20.1403(b) 
(2001).  In other words, the Board cannot apply the benefit 
of hindsight to its evaluation of the February 9, 1988 
decision in determining whether CUE existed.  Cf. Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  Following is a 
synopsis of the law and regulations pertaining to service 
connection as such existed in February 1988.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 310, 331 (1988).  However, congenital or 
developmental defects such as personality disorders are not 
diseases or injuries for the purposes of service connection.  
38 C.F.R. § 3.303(c) (1988).  

A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within 60 days from the 
date the RO mails the statement of the case, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C. § 4005(c) (1988) ; 38 
C.F.R. §§ 3.104, 19.129(a) (1988).  

When a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  A reasonable doubt is one 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  38 C.F.R. §§ 3.102 (1988).  

Factual Background

The moving party's enlistment physical examination on July 
31, 1964 was pertinently negative, without complaints or 
findings of psychiatric problems.  On September 2, 1964 he 
was referred for evaluation under Army Regulation 635-209 
[discharge for inaptitude or unsuitability].  No specifics 
were given for that referral.  In a report of medical history 
dated September 16, 1964 the moving party reported having 
nervous trouble and other symptoms.  Under "Physician's 
Summary" an indication was given that the moving party's 
dizziness, headaches and insomnia were secondary to anxiety 
situations.  A clinical record cover sheet dated October 6, 
1964 refers to the presence of a passive-aggressive reaction, 
chronic, moderate, manifested by periods of anxiety and 
inability to express anger.  The condition was considered to 
have existed prior to service.  The moving party was 
discharged that same day due to unsuitability - character and 
behavior disorders.  

The moving party filed an initial claim of entitlement to 
service connection in January 1966.  He reported that he 
"suffered such mental and physical abuse from our platoon 
sgt. that I suffered a nervous breakdown".

In February 1966, a private physician, Dr. R.Q.C., reported 
seeing the moving party a few times in January 1965 for 
complaints associated with "acute anxiety reaction with 
depression overlay and possible schizoid manifestation".  The 
moving party's then recent military service was not 
mentioned.  
 


By a rating decision dated on May 5, 1966, the moving party 
was denied entitlement to service connection for a 
psychiatric disorder, denominated as acute anxiety reaction 
with depression.  It was noted by the VA rating board that 
there was no indication that the claimed disorder was 
incurred or aggravated during service.  The moving party was 
notified of the denial of his claim.  He did not initiate an 
appeal of the May 1966 decision within one year of being 
notified.  

In a September 1975 letter to his Congressman, the moving 
party reiterated that he had been physically assaulted on 
more than one occasion by his platoon sergeant. 

In May 1986, the moving party requested that his claim of 
entitlement to service connection for a psychiatric 
disability be reopened.  He submitted a number of law 
statements which in essence reported that the moving party 
has no mental problems before service and was a changed 
person after service.  One of the affidavits was from L.L., 
who reported that he had been in basis training with the 
moving party.  Mr. L.L. stated that the platoon sergeant 
"picked on" the moving party and some others in the platoon.

In July 1986, the VARO in St. Petersburg, Florida denied the 
moving party's claim based on a lack of new and material 
evidence.  He duly appealed that decision.  In November 1986, 
he testified at a RO hearing that he was always nervous in 
service due to the pressure placed on him by a sergeant in 
basic training; that he had never been subjected to this type 
of behavior by another human being before entering the 
military service; and that it changed him for the worse for 
life. 

Of record were June 1986, October 1986 and January 1987 
statements from R.D.N., Ph.D., whose title was "therapist".   
Dr. N. who reported that during 1966 he was a professor at a 
university when he first met the moving party, who was known 
in the community as a notoriously unstable individual.  
Reportedly, the moving party associated his behavior with a 
traumatic experience in the Army.  Dr. N. opined that the 
moving party's military experiences "may well have been a 
contributor to what seemed like psychotic episodes."

Received in January 1987 were copies of service medical 
records which evidently had not been previously associated 
with the moving party's VA claims folder.  A September 10, 
1964 clinical record indicates that the moving party had been  
Brought in by the MPs at his company commander's request 
after he had "run off" from the company with a knife and 
belt.  A suicide attempt was suspected.  He was discharged to 
duty on September 10, but readmitted on September 12.  Two 
notations dated September 14 referred to a "maltreatment 
incident" and "a charge by [patient] against one of the NCO's 
in his company."  On October 6, 1964, it was noted that he 
has been discharged due to passive-aggressive personality.      

In December 1987, the moving party testified before a three 
member Board panel in Washington, D.C.  The moving party's 
representative referred the Board to the statements of Dr. 
N., which indicated a nexus between the reported in-service 
incident of maltreatment and the moving party's subsequent 
psychiatric problems.  The representative also referred to 
the recently uncovered service clinical records which 
referred to an incident of maltreatment report by the moving 
party in September 1964.  The representative contended that 
the in-service diagnosis of personality disorder was in 
error.  

The moving party's testimony at the December 1987 hearing was 
essentially reiterative of his previous statements to the 
effect that his psychiatric problems began due to 
mistreatment as a recruit during service.  He testified that 
he had no problems in work, school or social activities prior 
to service and that an incident on the firing range resulted 
in a sergeant picking him up and throwing him against a tree, 
resulting in bruise marks all over his chest.  The moving 
party testified that he became afraid for his life and it 
changed his whole life.  The moving party further  testified 
that after the sergeant informed the moving party that he had 
embarrassed the unit, the moving party was in fear for his 
life and went AWOL.  


Submitted to the Board at the time of the hearing was a 
letter from M.F., D.O. which indicated that he had no record 
of any medical problems for the moving party prior to January 
14, 1964, when he was seen for influenza.  The moving party 
was next seen for pharyngitis in December 1986.

The same three member Board panel, which included a 
physician, rendered a decision on February 9, 1988.  The 
moving party's contention was that he  developed and was 
treated for an acquired psychiatric disability during active 
duty.  It was specifically contended that the moving party 
was in good condition when he entered service and that he was 
harassed by a drill sergeant which resulted in the moving 
party's development of a nervous disorder.  It was contended 
that following separation from service the moving party's 
psychiatric problems continued.  

The Board noted that received in support of the moving 
party's attempt to reopen the claim were the additional 
service medical records not previously on file referring to 
treatment of psychiatric symptoms associated with a passive-
aggressive personality.  These records also included a 
reference to an investigation of a "maltreatment incident."  
The moving party described chronic feelings of inadequacy and 
stated that he had "messed things up" all his life.  
 
In its discussion and evaluation of the case, the Board 
stated that "the initial service medical records on file show 
that any psychiatric symptoms present during service were 
acute and transitory and attributed to a personality 
disorder.  Significantly, a chronic acquired psychiatric 
disorder was not noted during service . . . ."  The Board 
further indicated that the more recently developed service 
medical records did not indicate the presence of an acquired 
psychiatric disorder during service.  The Board went on to 
note that service connection could not be granted for 
personality disorders.  The Board noted the January 1965 
treatment for anxiety reaction but concluded that this did 
not demonstrate that a chronic acquired psychiatric disorder 
was incurred during service.  The Board further stated that 
the evidence "does not show that the veteran's psychiatric 
symptoms are due to other than a personality disorder."  The 
Board concluded: (1) a chronic acquired psychiatric disorder 
was not incurred or aggravated in service; (2) a personality 
disorder is a congenital or developmental defect and not a 
disease within the meaning the applicable regulation, 
38 C.F.R. § 3.303(c); and (3) evidence received subsequent to 
the unappealed May 1966 rating decision did not present a new 
factual basis warranting the grant of service connection for 
a psychiatric disorder.

In a February 1993 decision, the Board determined that new 
and material evidence had been submitted which was sufficient 
to reopen the moving party's claim.  The Board granted 
service connection for schizophrenia.  In essence, the 
Board's decision to grant service connection for 
schizophrenia was based on a December 1992 opinion of an 
independent medical expert (IME).  The IME, after review of 
the entire record, had concluded that the moving party "has 
been suffering a severe mental disorder since 1964, most 
likely schizophrenia".

In October 2001, the moving party, through his attorney, 
filed the CUE motion which is now under consideration.

Analysis

Initial matter - the VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000)  [codified as amended at 
38 U.S.C.A. § 5100 et seq. ].  The VCAA includes an enhanced 
duty on the part of VA to notify claimants as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its duty to assist claimants in the 
development of their claims.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2001).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  However, in Livesay v. Principi, 15 Vet. App. 165 
(2001), the Court stated that "there is nothing in the text 
or the legislative history of VCAA to indicate that VA's 
duties to assist and notify are now, for the first time, 
applicable to CUE motions."  

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
it is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant", as defined 
by 38 U.S.C.A. § 5100 (West Supp. 2001), cannot encompass a 
person seeking a revision of a final decision based upon CUE. 
As a consequence, VA's duties to notify and assist contained 
in the VCAA are not applicable to CUE motions. See also 38 
C.F.R. § 20.1411(c) and (d) (2001).

Based on the Court's precedential decision in Livesay, the 
Board concludes that the moving party's CUE claim is not 
subject to the provisions of the VCAA.  As noted above in the 
law and regulations section, a CUE claim must be viewed 
exclusively in light of evidence which was of record at the 
time the decision was made, in this case February 9, 1988.  
See 38 C.F.R. § 20.1403 (2001).  Therefore, there is no 
additional evidence that must to be obtained by the Board.
  
The Board hastens to point out, however, that notwithstanding 
the fact that the VCAA appears to be inapplicable to this 
case, the moving party has been accorded the opportunity to 
present argument on this matter.  The moving party has thus 
been given all appropriate due process considerations. 

In summary, the Board believes that no action is required by 
the VCAA, and the moving party does not appear to contend 
otherwise.  Accordingly, the Board will proceed to a decision 
on the merits.  

Discussion

The Board initially observes that the February 1988 Board 
decision, although not indicating so in so many words, in 
essence denied the moving party's claim of entitlement to 
service connection both because new and material evidence had 
not been submitted and also on a de novo basis, considering 
all of the evidence, both old and new.  This is evident in 
the discussion and evaluation section, the findings of fact 
and the conclusions of law, in particularly conclusions of 
law 1 (a chronic acquired psychiatric disorder was not 
incurred or aggravated in service) and 3 (evidence submitted 
subsequent to the unappealed 1966 rating decision did not 
present a new factual basis warrant the grant of service 
connection for a psychiatric disorder).  

In February 1988 it was the practice of the Board to consider 
a claim to reopen both on the merits and with consideration 
of whether new and material evidence had been presented to 
reopen the claim previously denied by the RO.  In essence, 
the moving party was afforded appellate consideration of his 
claim on two different bases.  It is not CUE for the Board to 
decide a claim in the alternative; in fact, this is perfectly 
proper.  Moreover, such an approach affords a claimant an 
alternative path to an allowance.     

Boiled down to its essence, the February 1988 Board decision 
determined that the moving party's claim was denied, both on 
a de novo basis and due to lack of new and material evidence, 
because the in-service and post-service medical evidence 
demonstrated a personality disorder, for which service 
connection could not be granted by law.  See 38 C.F.R. 
§ 3.303(c) (1988).  The Board indicated that the additional 
service medical records, lay statements, private medical 
evidence and testimony provided by the moving party at his 
two hearings the regional office (RO) and the Board sitting 
in Washington, D.C., were considered but did not demonstrate 
that the moving party's psychiatric symptoms were associated 
with other than a personality disorder.  Thus, the February 
1988 Board decision was premised upon a finding that any 
psychiatric symptoms present during service and thereafter 
were associated with a personality disorder, and that a 
chronic acquired psychiatric disability was not present 
during service or identified as such after service.  

In reaching its determination, the Board applied pertinent 
law and regulation with respect to direct service connection 
and with respect to new and material evidence to reopen a 
previously denied claim, specifically 38 U.S.C.A. §§ 310, 
4005 and  38 C.F.R. § 3.303(c).  The Board also considered 
the principle of reasonable doubt, 38 C.F.R. § 3.102.  

The moving party in essence acknowledges that an acquired 
psychiatric disability was not identified as such during 
service but contends that this was the result of 
misdiagnosis.  The moving party does not seem to contend that 
the post service medical evidence up to February 1988 
specifically included a diagnosis of an acquired psychiatric 
disorder.   Rather, the moving party appears to contend that 
the evidence as a whole up to that time leads to the 
conclusion that the correct diagnosis was an acquired 
psychiatric disorder, not a personality disorder. 

In essence, the moving party argues that the Board's February 
1988 decision by the Board was based upon an "unsubstantiated 
opinion" that what the moving party experienced during 
service was a personality disorder, for which service 
connection could not be granted under law.   The legal basis 
for this argument of the moving party is obscure.  Page 7 of 
the motion echoes, but does not cite, the holding of the 
Court in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
[the Board may not base a decision on its own unsubstantiated 
medical conclusions].  However, it is manifestly obvious that 
a February 1988 Board decision is not subject to a later 
holding of a court which did not even exist at that time. 

Moreover, there was in fact evidence of record before the 
Board which was more than merely suggestive of a personality 
disorder.  A clinical record dated October 6, 1964, which was 
not referred to by the moving party in the motion, 
specifically stated that the moving party was being 
discharged with a "passive-aggressive personality" [emphasis 
added by the Board].  That service medical record clearly 
provided support for a conclusion that a personality disorder 
was shown in service.  

Additionally, one of the three Board members who signed the 
decision, C. A. Quarles, M.D., was a licensed physician.  
Although the use of physician Board members was later 
discontinued, cf. Austin v. Brown, 6 Vet. App. 547 (1994),   
such was obviously not the case in February 1988.     

Accordingly, the contention that the Board relied on an 
"unsubstantiated opinion" in determining that the moving 
party had a personality disorder is without merit.

The representative further argues that the 1988 Board 
decision makers were later proven wrong when a diagnosis of 
schizophrenia was made in 1993.  This may be true, but the 
fact of the matter is that a diagnosis of schizophrenia, or 
indeed of any acquired psychiatric disorder, was not of 
record in February 1988.  As discussed above, only evidence 
of record at the time of the February 1988 Board decision may 
be considered; the luxury of hindsight is not permitted.  Cf. 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

VA regulations indicate that an example of a situation that 
is not clear and unmistakable error is a changed diagnosis.  
A new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision is not CUE.  See 38 C.F.R. § 
20.1403(d) (2001).  Thus, even though an acquired psychiatric 
disorder, schizophrenia, was finally demonstrated later does 
not impact on the decision of February 1988.  
  
The moving party's remaining arguments amount to disagreement 
concerning how the evidence was weighed by the Board in 
February 1988.  This includes the argument concerning whether 
the Board should have applied the benefit of the doubt rule, 
38 C.F.R. § 3.102.  Such contentions do not amount to CUE.  
See 38 C.F.R. § 20.1403 (d)(3) (2002); see also Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).
 
In essence, it appears that the moving party is alleging CUE 
because the Board 
did not interpret comments of various physicians, assorted 
lay statements and other evidence of record as being 
indicative of  a diagnosis of an acquired psychiatric 
disorder.  This amounts to an argument concerning how the 
evidence was weighed and fails on that basis.  

Ironically, it appears that the moving party alleges CUE 
because the Board did not render a medical diagnosis of an 
acquired psychiatric disorder, notwithstanding the fact that 
elsewhere in the same motion he castigated the Board for 
allegedly rendering a medical opinion which was unfavorable 
to his claim.  

The fact of the matter is that the record before the Board in 
February 1988 contained no specific diagnosis of an acquired 
psychiatric disability.  This included the evidence submitted 
after the unappealed May 1966 rating decision.  In short, the 
service medical records indicated that the moving party had a 
personality disorder, and there was no later evidence 
specifically refuting that diagnosis.  Although one could 
have interpreted certain of the evidence, such as the 
numerous statements indicating that the moving party was 
unimpaired before service and had serious problems 
afterwards, as evidence against the presence of a personality 
disorder (which is what the IME did in December 1992), this 
amounts only to a disagreement as to weighing of the 
evidence, not a valid claim of  CUE.        

The Board observes in passing that the moving party was not 
accorded a VA psychiatric examination at any time prior to 
the February 1988 decision.  Presumably, such examination 
would have provided a current diagnosis and some insight into 
the relationship between such diagnosis and incidents of the 
moving party's service.  This arguably constitutes a failure 
in VA's duty to assist.  However, such failure does not 
constitute CUE.  See 38 C.F.R. § 20.1403(d)(2); see also 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994). 

The moving party's attorney also contends that the February 
1988 Board decision "has already been found implicitly to 
contain CUE by this Board's holding of May 1993 granting 
service connection for schizophrenia . . ."  The attorney 
acknowledges that "the February 1988 decision has not been 
expressly found to contain CUE . . ."   There is in point of 
fact no previous Board decision which has identified CUE in 
the February 1988 decision.  Indeed, the concept of Board CUE 
did not even legally exist in 1993; 38 U.S.C. § 7111 was 
enacted in November 1997.  Moreover, schizophrenia was 
identified on the record after February 1988.  The Board 
finds the contention as to an implicit finding of Board CUE 
in an earlier Board decision to be without merit. 

In summary, the moving party's arguments do not constitute a 
valid assertion of clear and unmistakable error, either as to 
the law as it existed at that time or as to the facts.  The 
Board's decision of February 9, 1988 was reasonably supported 
by the evidence then of record and was consistent with VA law 
and regulations then in effect.  CUE in that decision is not 
demonstrated.  The motion is therefore denied.  


ORDER

The motion for revision of the February 9, 1988 Board 
decision is denied.  



		
Barry F. Bohan
Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


